209 F.2d 258
William D. MESSAMORE, Appellant,v.UNITED STATES of America, Appellee.
No. 11902.
United States Court of Appeals, Sixth Circuit.
December 9, 1953.

Appeal from the United States District Court for the Western District of Kentucky; Roy M. Shelbourne, Chief Judge.
Aldon M. Kinney, Jr., Cincinnati, Ohio, for appellant.
J. Leonard Walker, U. S. Atty., Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
Appellant, who was convicted by jury verdict of bank robbery and sentenced to 25 years' imprisonment, charges that he has been deprived of his constitutional rights guaranteed under the Sixth Amendment, in that the attorney selected and employed by him failed to represent him faithfully. Appellant does not charge that the attorney did not adequately represent him during the trial, but insists that, after conviction of appellant, the attorney was delinquent in respect to appealing the case.


2
We do not find the charge justified upon the record; and, accordingly, the order of the district court denying the motion of appellant to vacate the judgment of conviction is affirmed.